Citation Nr: 1423496	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-23 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318. 

3. Entitlement to nonservice-connected death pension benefits. 

4. Entitlement to accrued benefits. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Jefferson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October July 1979. The appellant is his surviving spouse. 

This case comes before the Board of Veteran Appeals (Board) on appeal of an August 2007 Administrative Decision of the VA Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to DIC, nonservice-connected death pension benefits, and accrued benefits. 

In December 2013 a Travel Board hearing was scheduled at the RO before a Veteran's Law Judge, and the appellant did not appear which will be addressed below. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated above, in December 2013, the appellant was scheduled for a Travel Board hearing, and it was reported that she failed to appear at the hearing. Review of the record shows that in October 2013 notice of the Travel Board hearing was sent to the appellant at a certain address but was returned to VA from the United States Postal Service as undeliverable.  It does not appear that the appellant received proper notification of requested Travel Board hearing. Since then the appellant's correct address has been identified as indicated in correspondence from her accredited representative in an April 2014 letter. 

Accordingly, the case is REMANDED for the following action:

Reschedule the appellant's Board hearing.  Proper notification of the hearing should be issued, using the last address of record.  See April 2014 correspondence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


